ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
We think that the original opinion in this cause properly disposed of all questions requiring consideration.
We note, however, in his motion for rehearing, that appellant calls special attention to the seventeenth paragraph of his motion to quash the indictment “based upon the failure of the indictment to allege that the defendant had not been pardoned for the offenses used in this case to enhance the penalty.” Appellant’s motion then states the proposition of law upon which it bases this, as follows: “If he had been pardoned in either or both of said cases they could not be used to enhance his punishment in this case.” Admittedly this court, together with the courts of several states, has in the past held that the pardoning power of the governor wiped out the existence of a former conviction and left the record as though it had never been. This line of cases followed the early English decisions which, under the procedure of that country, were accepted as logical. It should never have been followed by an American court, where the power of the executive does not extend to and supersede the final judgments of the judicial branch of our government.
In the recent case of Jones v. State, 147 S. W. (2d) 508, this court declined to follow the former decisions so that it may now be said that the pardoning power of the executive has no effect whatsoever on the judgment or any portion of the penalty prior to the date of the governor’s proclamation and the proposition of law stated by appellant is no longer correct.
The motion for rehearing is overruled.